EXHIBIT 32.2 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C SECTION 1350) In connection with the Annual Report of Game Plan Holdings, inc (the “Company”) on Form 10-K for the period ending December 31, 2011 as filed with the Securities and Exchange Commission (the “Report”), Christina Mabanta-Hazzard, the Principal Executive and Principal Financial Officer of the Company, certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of his knowledge: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of the Company. Date: March 30, 2012 By: /s/Christina Mabanta-Hazzard Christina Mabanta-Hazzard, Principal Executive and Principal Financial Officer
